DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 02/17/2021. In virtue of this communication, claims 1 – 7 are currently pending in the instant application.
Specification
2.	The disclosure is objected to because of the following informalities: the title includes an acronym “NSA” should be spelled out. Appropriate correction is required.
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  there are some acronyms “NSA”, “LTE”, “NR” should be spelled out. Appropriate correction is required.
	Claim 7 recites the limitation “the 5G NR control signal” in line 10.  There is insufficient antecedent basis for this limitation in the claim since it was not defined.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (hereinafter “Ozaki”) (Pub # US 2012/0327796 A1).
Regarding claim 1, Ozaki discloses a mobile terminal testing device (see element 3 in Fig. 1 and Fig. 2), which is capable of testing a mobile terminal (i.e., mobile terminal to be tested 10 in Fig. 1) by simulating a base station for mobile communication (see Fig. 1, [0015]), comprising: 

wherein the pseudo base station unit includes 
a control unit (see 3b in Fig. 2) that receives a control signal of a communication standard, which is not supported by the control unit , from another mobile terminal testing (see Fig. 1, Fig. 2, [0044] –[0048] for the LTE processing unit receives the C2K message information from the C2K pseudo BS, see [0036] for a pseudo-base station unit 4 that simulating a base station using CDMA2000 system as a communication standard C2K, thus not supported by the LTE processing unit, see [0045] for the pseudo-base station unit 4 that simulating a base station using CDMA2000 system as a communication standard C2K during the operation test related to the incoming voice call from the network, thus that is another mobile terminal testing), and transmits the control signal to the mobile terminal according to a communication standard, which is supported by the control unit, using the pseudo base station unit (see [0043], [0068] for  the LTE message processing unit encapsulates the specific C2K message information and transmits the encapsulated data to the terminal 10 to be tested through the LTE-side transmitting and receiving unit).
Regarding claim 4, Ozaki discloses a mobile terminal testing system (see Fig. 1), which is capable of testing a mobile terminal (i.e., a mobile terminal to be tested 10 in Fig. 1) by simulating a base station for mobile communication (see Fig. 1, [0015]), the system comprising: 

the pseudo base station unit includes 
a first mobile terminal testing device (see element 3 in Fig. 1 and Fig. 2) which includes a control unit (see 3b in Fig. 2) that receives a control signal of a communication standard, which is not supported by the control unit (see Fig. 1, Fig. 2, [0044] –[0048] for the LTE processing unit receives the C2K message information from the C2K pseudo BS, see [0036], [0049] for a C2K pseudo-base station unit 4 that simulating a base station using CDMA2000 system as a communication standard, thus not supported by the LTE processing unit), and transmits the control signal to the mobile terminal according to a communication standard, which is supported by the control unit, using the pseudo base station unit (see [0043], [0068] for  the LTE message processing unit 3b encapsulates the specific C2K message information and transmits the encapsulated data to the terminal 10 to be tested through the LTE-side transmitting and receiving unit), and
a second mobile terminal testing device (see element 4 in Fig.1 and Fig.2) which generates the control signal and transmits the control signal to the first mobile terminal testing device (see Fig. 1, Fig. 2, [0045], [0046], [0068] for specific C2K message information, response message information (for example, a C2K location registration allowance notice message (Registration Accepted Order) during the operation test related to a location registration test) which is transmitted from the C2K pseudo base station unit 4 in response to C2K 
the first mobile terminal testing device and the second mobile terminal testing device are configured to be communicable (see Fig. 2, [0044] - [0047] for communication is performed between the LTE pseudo base station unit 3 and the C2K pseudo base station unit 4).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (hereinafter “Ozaki”) (Pub # US 2012/0327796 A1) as applied to claims 1 and 4 above, in view of Rowell et al. (hereinafter “Rowell”) (Pub # US 2019/0132064 A1).
Regarding claim 2, Ozaki discloses wherein the mobile terminal testing device is capable of testing a plurality of the mobile terminals in parallel (see Ozaki, [0036] for a telephone, a server, or a TV phone simulating the actual connection environment between the LTE pseudo base station unit 3 or the C2K pseudo base station unit 4 and 
Ozaki does not show specifically that each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices.
In an analogous art, Rowell teaches that  each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices (see Rowell, Fig. 1, [0002], [0011] for over-the-air measurement systems used to perform test measurements for characterizing certain properties of the device under test with regard to a certain telecommunication standard, see [0020] – [0022], [0055], [0059], [0073] for the several virtual machines are configured to provide different signals simulating different base stations, wherein the different base stations ensure that coordinated multi-point measurements can be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ozaki, and have each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices thereby enables to measure a wider range of the device under test with regard to the radio frequency telecommunication standard and/or the  related protocols such that the scalability of the measurement system is improved, as discussed by Rowell (see Rowell, [0011]). 

In an analogous art, Rowell teaches that  a plurality of the second mobile terminal testing devices are provided, and each of the plurality of the pseudo base station units is associated with each of the plurality of the second mobile terminal testing devices (see Rowell, Fig. 1, [0002], [0011] for over-the-air measurement systems used to perform test measurements for characterizing certain properties of the device under test with regard to a certain telecommunication standard, see [0020] – [0022], [0055], [0059], [0073] for the several virtual machines are configured to provide different signals simulating different base stations, wherein the different base stations ensure that coordinated multi-point measurements can be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ozaki, and have a plurality of the second mobile terminal testing devices are provided, and each of the plurality of the pseudo base station units is associated with each of the plurality of the second mobile terminal testing devices, thereby enables to measure a wider range of the device under test with regard to the radio frequency telecommunication standard and/or the  related protocols such that the scalability of the measurement system is improved, as discussed by Rowell (see Rowell, [0011]). 
Allowable Subject Matter
8.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed if overcome the objection above since Ozaki in view of Rowell do not teaches the 5G NR control signal being generated by the mobile terminal testing devices that operate as the 5G NR base stations; a step of transmitting the 5G NR control signal generated by the mobile terminal testing devices that operates as the 5G NR base stations to the mobile terminal testing devices that operates as the LTE base stations; and a step of transmitting the 5G NR control signal received by the mobile terminal testing device that operates as the LTE base station to the mobile terminal by an LTE control signal using the pseudo base station units corresponding to the mobile terminal testing devices that operate as the 5G NR base stations which transmit the 5G NR control signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is He et al. (2019/0053160) which discloses cross-radio access technology (RAT) signaling in a non-standalone (NSA) configuration, and the NSA configuration allows the UE to have different and independent discontinuous reception (DRX) configurations for LTE and for NR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645